DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 03/09/2021, has been received and made of record.  In response to the most recent Office Action, dated 12/09/2020.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.


Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 11, 21, and 25: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a display including a plurality of pixels and a touch screen interface; and a compute engine to: identify a first pixel of the plurality of pixels as a starting point for an active area of a virtual display, the active area corresponding to a first subset of the pixels defined relative to the starting point based on consistent dimensions of the active area, the consistent dimensions matching a fixed pixel width and a fixed pixel height, the virtual display having a margin area corresponding to a second subset of the pixels of the display different than the first subset, the margin area at least partially bordering the active area, particular ones of the plurality of pixels included in the first subset to change as a location of the active area moves relative to the plurality of pixels based on movement of the starting point relative to the plurality of pixels, the active area to maintain the consistent dimensions as the starting point moves; cause the display to present visual content within the virtual display, the visual content limited to the active area; and shift the starting point to a second pixel different than the first pixel according to a pixel shifting technique, the shift of the starting point to uniformly move the active area relative to the plurality of pixels”.

Claims 2-10, 12-20, 22-24, 26, and 27 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/               Primary Examiner, Art Unit 2622